— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 1974, reopened and adhered to April 24, 1975, which affirmed the decision of a referee charging claimant with an overpayment of $1,875 in benefits ruled to be recoverable. The overpayment arises from a prior board decision filed January 25, 1974, reversing a referee’s decision allowing claimant benefits which claimant had received. Since claimant took no appeal from the prior adverse board decision, we cannot consider the contentions he now raises. The decision of the board holding the benefits paid prior to the reversal by the board of the referee’s decision to be recoverable must, therefore, be affirmed (Labor Law, § 598, subd 2). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.